Exhibit 10.1

SECOND AMENDMENT OF LEASE

THIS SECOND AMENDMENT OF LEASE (this “Amendment”) is made as of the 7th day of
March, 2007, by BHX, LLC, a Massachusetts limited liability company, as Trustee
of 3 Forbes Realty Trust, a Massachusetts nominee trust (“Landlord”), and
ANTIGENICS, INC., a Delaware corporation (“Tenant”).

Recitals

A. Landlord and Tenant are parties to a Lease dated December 6, 2002, as amended
by a First Amendment of Lease dated August 15, 2003 (as so amended, the
“Lease”), pursuant to which Landlord leased to Tenant space in the building
commonly known as 3 Forbes Road, Lexington, Massachusetts. All capitalized terms
used in this Amendment which are defined in the Lease and not otherwise defined
in this Amendment shall have the meanings given in the Lease.

B. The parties desire to enter into this Amendment to give Landlord an option to
eliminate the First Additional Premises and/or the Second Additional Premises
from the Lease as provided below.

Statement of Amendment

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant hereby agree as follows:

1. Landlord’s Option to Eliminate First Additional Premises and Second
Additional Premises. Tenant grants to Landlord an option (the “Reduction
Option”) to eliminate the First Additional Premises and/or the Second Additional
Premises from the Lease, which Reduction Option shall be exercised, if at all,
by written notice of exercise given by Landlord to Tenant not later than
September 30, 2007. In any notice of exercise of the Reduction Option, Landlord
shall specify (i) whether Landlord is exercising the Reduction Option with
respect to the First Additional Premises only, the Second Additional Premises
only, or both the First Additional Premises and the Second Additional Premises
(as so specified, the “Eliminated Premises”) (the Premises, less the Eliminated
Premises, being called the “Reduced Premises”), and (ii) the amount, if any,
which Landlord requires Tenant to pay to Landlord in respect of costs incurred
or to be incurred by Landlord in connection with the Reduction Option, including
leasing commissions, attorneys’ fees and demising costs (such amount being
called the “Reduction Fee”). If Landlord timely exercises the Reduction Option
and specifies a Reduction Fee, Tenant shall, within ten (10) Business Days after
receipt of Landlord’s notice of exercise, give written notice to Landlord either
accepting or rejecting the Reduction Fee. If Tenant fails to respond within such
ten (10) Business Day period, Tenant shall be deemed to have accepted the
Reduction Fee. Tenant has the right, in its sole discretion, to reject any
Reduction Fee in excess of one dollar ($1.00). If Tenant rejects the Reduction
Fee within such ten (10) Business Day period, then, unless Landlord and Tenant
agree on a Reduction Fee within such ten (10) Business Day period, Landlord
shall be deemed to have withdrawn the exercise of the Reduction Option. If
Landlord timely exercises the Reduction Option without requiring a Reduction
Fee, or if Landlord timely exercises the Reduction Option and requires a
Reduction Fee which is accepted by Tenant, then:

 

  (a) within thirty (30) days after Tenant receives notice of such exercise (if
the notice does not specify a Reduction Fee) or accepts the Reduction Fee (if
the notice specifies a Reduction Fee), Tenant shall surrender the Eliminated
Premises in the condition required upon termination as provided in Section 7.4
of the Lease (the “Elimination Date”);

 

  (b) the Eliminated Premises shall be eliminated from the Lease effective as of
the Elimination Date, and Tenant shall be considered to be holding over if it
has not delivered the Eliminated Premises in the condition required upon
termination as provided in Section 7.4 of the Lease as of the Elimination Date;



--------------------------------------------------------------------------------

  (c) Tenant’s Share, for purposes of determining the Additional Rent in respect
of Taxes, Insurance Costs and Operating Costs, shall remain at 100% until the
Elimination Date; and

 

  (d) the total Base Rent shall be unchanged from the amounts provided for in
Item 9 of the Summary of Basic Terms until the Elimination Date.

On or promptly after the Elimination Date, Landlord and Tenant shall enter into
an amendment of the Lease to confirm the Elimination Date and make such
modifications as are necessary to reflect the elimination of the Eliminated
Premises from the Lease and the provisions of clauses (c) and (d) above.

2. Marketing Costs. Contemporaneously herewith, Landlord is entering into an
agreement (the “Brokerage Agreement”) with Cushman & Wakefield (“Broker”),
pursuant to which Landlord is engaging Broker to attempt to lease the First
Additional Premises and the Second Additional Premises. Tenant understands that
Landlord will incur out-of-pocket costs in attempting to market the First
Additional Premises and the Second Additional Premises, and agrees to pay or
reimburse Landlord for such actual costs incurred or paid, up to a maximum of
$10,000, within thirty (30) days of receipt of an invoice and supporting
documentation in reasonable detail, whether or not Landlord exercises the
Reduction Option.

3. Additional Requirements. Within ten (10) Business Days after the date of this
Amendment, Tenant shall broom clean and wash and shine the floors of the First
Additional Premises and Second Additional Premises and neatly organize its
personal property presently located therein to specific, limited areas therein
to minimize the amount of space in which such personal property is stored and
the visibility of such personal property to facilitate Broker’s showings of the
First Additional Premises and Second Additional Premises to potential third
party tenants. Promptly after the date of this Amendment, Landlord shall arrange
to re-key the doors to the First Additional Premises and the Second Additional
Premises and provide Tenant with a copy of the new key(s) and shall install a
lock box to enable Broker to show such space without making prior arrangements
with Tenant, and Landlord and Broker shall have the right of access to the First
Additional Premises and the Second Additional Premises for such purpose. Tenant
has arranged for temporary heat to the First Additional Premises and the Second
Additional Premises, and shall maintain such temporary heat and monitor the
First Additional Premises and the Second Additional Premises to avoid the risk
of frozen pipes or other damage resulting from lack of heat.

4. Inconsistencies; Continuing Effect of Lease. To the extent that the
provisions of this Amendment are inconsistent with the provisions of the Lease,
the provisions of this Amendment will control and the Lease will be deemed to be
amended hereby. Except as amended by this Amendment, the provisions of the Lease
remain in full force and effect.

 

-2-



--------------------------------------------------------------------------------

5. Multiple Counterparts. This Amendment may be executed in multiple
counterparts, each of which will be an original, but all of which, taken
together, will constitute one and the same Amendment.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above.

 

BXH, LLC, as Trustee of 3 Forbes Realty Trust By:  

/s/ Eric D. Schlager

Name:   Eric D. Schlager Title:   Member ANTIGENICS, INC. By:  

/s/ Garo Armen

Name:   Garo Armen Title:   CEO

 

-3-